

116 HR 7453 IH: To amend title 10, United States Code, to permit members of the Armed Forces to continue to participate in Skillbridge programs after their date of discharge or separation from active duty in the Armed Forces.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7453IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mrs. Fletcher introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to permit members of the Armed Forces to continue to participate in Skillbridge programs after their date of discharge or separation from active duty in the Armed Forces.1.Continued participation of separated members of the Armed Forces in Skillbridge programsSection 1143(e) of title 10, United States Code, is amended—(1)by redesignating paragraph (3) as paragraph (4); and(2)by inserting after paragraph (2) the following new paragraph (3):(3)In the case of an eligible member who enrolls in a program under this subsection and who is discharged or released from active duty in the armed forces before the completion of the program, such member may continue to participate in the program until the completion of the program. The continued participation of such a member in such a program shall have no effect on the discharge or separation date of the member or the eligibility of the member for any pay or benefits..